Miller, Ch. J.
practice : aside. — The term of the court at which the defendant was required to appear,, commenced on the 16th day of March, 1874. The default and judgment were entered on the 19th, and on the 24th of the same month, and during the same term defendant made his application, supported by affidavits, to set aside the default and judgment. The only point made by appellant is that the excuse shown for making default was not sufficient to authorize the court to set it aside. The statute requires that a reasonable excuse be shown for having made default, in order to authorize the court to set it aside. Code, § 2871.' The application was made *556promptly at the same term the judgment was rendered, contained an affidavit of merits and, we think, a reasonable excuse for making default. At least the showing is such that we cannot say the court below abused its discretion in holding the excuse to be a reasonable one. The order setting aside the judgment and permitting the defendant to make defense must therefore, be
Affirmed.